Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. John Jansky (Reg. No. 78,193) on April 13, 2021 with Applicant’s approval obtained. 

Amendment to the specification:
In the PG Pub US 2015/0182763 A1, [0026], line 3, the word “Interest” is amended to –interest--.

Amendments to the claims:
Claim 1 is amended to clarify the scope of the claimed invention.
Claim 3 is amended to correct minor informality. 

Claim 1. A treatment system comprising: 
an ultrasound transducer configured to emit and focus a first beam of energy and a second beam of energy into a region of interest comprising a skin surface and subcutaneous tissue; and 
an ultrasound controller coupled to the ultrasound transducer and configured for control of the ultrasound transducer; 
the ultrasound transducer configured to direct the first beam of energy to and focus the first beam on the skin surface of the region of interest, the first beam of energy having a first temporal characteristic and a first spatial characteristic, 
the ultrasound transducer configured to direct the second beam of energy to and focus the second beam on a location within the subcutaneous tissue in the region of interest, the second beam of energy having a second temporal characteristic and a second spatial characteristic, 
the first beam of energy stimulating a first therapeutic effect at the skin surface, 
the second beam of energy stimulating a second therapeutic effect in the subcutaneous tissue, 
wherein the first spatial characteristic and the second spatial characteristic are different, 
the first temporal characteristic and the second temporal characteristic are different, and 
wherein the first therapeutic effect and the second therapeutic effect are different.

Claim 3. (Previously Presented) The treatment system according to claim 1, wherein the first beam of energy has a frequency in [[the ]]a range of 0.15 to 10 MHz and the second beam of energy has a frequency in [[the ]]a range of 2 to 20 MHz.  

Allowable Subject Matter
Claims 1-3 and 11-17 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claim 1 in regard to the features of the ultrasound transducer being configured to “focus the first beam of energy on the skin surface to stimulate a first therapeutic effect at the skin surface, the first therapeutic effect is different from a second therapeutic effect in the subcutaneous tissue that is stimulated by a second beam of energy focusing on a location within the subcutaneous tissue", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 2-3 and 11-17 are allowed at least by virtue of their respective dependency upon an allowable claim.
Examiner first notes that the term “skin surface” is interpreted as the most outer layer of the skin tissue. 
Examiner further notes that, in the Appeal Brief filed on February 22, 2021, Appellant asserted on p.9 that the cited prior art Quistgaard does not teach that the 
With this amendment, Appellant’s arguments in regard to the teaching of Quistgaard and Stern combined as presented in the Appeal Brief, pp. 6-12 are considered persuasive. In specific, Quistgaard, though teaches multiple beams of energy aiming at different depth of the ROI, does not teach a beam focuses on the skin surface to cause a therapeutic effect at the skin surface. Stern, though teaches a therapeutic effect appears at the skin surface, does not teach that the ultrasound beam is focused on the skin surface and the therapeutic effect is stimulated at the skin surface via such an ultrasound beam that is focused on the skin surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YI-SHAN YANG/Examiner, Art Unit 3793